Title: From James Madison to Peder Blicherolsen, 1 September 1801
From: Madison, James
To: Blicherolsen, Peder


Sir.
Virginia September 1st. 1801.
I have been honoured with Your letter of the 9th. Ulto., accompanied by two letters adressed to the President, by a copy of Yours of July 31st. already acknowledged, and a copy of Your letter of credence.
The President not hesitating to yield all the confidence due to the presumptive evidence of Your public character, and disposed to abridge the inconveniences resulting from the circumstance, which has delayed the formal exhibition of it, has authorised me to accede to the mode You have proposed for rendering Yourself, during this non-official interval, usefull to the interests of Your country-men within the United States. In communicating this sanction to Your wishes, I feel much pleased in the perfect assurance, that they will be carried into effect with all the delicacy and discretion, that can be requisite, as well as in the opportunity afforded me of repeating the sentiments of consideration and esteem, with which I have the honor to be Sir Your most obedient humble servt.
James Madison
 

   Tr (RA: Foreign Office, U.S., 1801); draft (PHi). Tr in Blicherolsen’s hand. Draft written on verso of draft of JM to Létombe, 25 Aug. 1801. Minor variations between Tr and draft have not been noted.

